Citation Nr: 1825799	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife provided testimony before the undersigned in October 2017.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At his hearing, the Veteran asserted that his service-connected bipolar disorder has rendered him unemployable.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A favorable Social Security Administration (SSA) granting the Veteran disability benefits is part of the record.  However, the medical records associated with the decision are not in the claims file.  VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The SSA determined that the Veteran could not work due to his psychiatric disability.  As these medical records are likely relevant to the Veteran's claim for an increased disability rating for his service-connected bipolar disorder, and to his claim for a TDIU, they should be obtained on remand.  

At his hearing, the Veteran indicated that he was in receipt of ongoing psychiatric treatment from the VA medical center in Saginaw, Michigan.  The most recent VA medical records in the claims file are dated in May  2014.  The undersigned agreed to hold the record open for 90 days in order to provide the Veteran time to obtain the records; however, the records have not been submitted and are relevant to the Veteran's claim.  As such, on remand, the AOJ should obtain these records and add them to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At his hearing, the Veteran indicated that his service-connected bipolar disorder had worsened since his most recent VA examination in June 2014.  The Board therefore finds that an updated VA examination is necessary to ascertain the current severity of the Veteran's service-connected bipolar disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994

The Veteran testified that he could no longer work due to his service-connected bipolar disorder.  VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services (C&P), for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16 (b).

With regard to entitlement to TDIU, the Veteran should be sent a formal application for TDIU (VA Form 21-8940).  The record does not reflect that he has submitted this form.

If, after rating the Veteran's service-connected bipolar disorder, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the TDIU claim to the Director of  C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records upon which the determination was based, and associate all records received with the claims file.

2.  Obtain all outstanding VA medical records dated from May 2014 to the present.  

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected bipolar disorder.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  Send the Veteran a VA Form 21-8940, Application for TDIU, with instructions to fill out and return the completed form.

5.  Adjudicate the TDIU claim.  If, after rating the Veteran's service-connected bipolar disorder, he does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), refer the TDIU claim to the C&P Director for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

6.  If the claim remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




